Moses, C. J.,
(dissenting.) The Constitution of the State denies to any Bill passed by the General Assembly “ the force of law,” unless it shall have been read three times, and on three several days, in each House, has had the Great Seal of the State affixed to it, and has been signed in the Senate-House by the President of the Senate and the Speaker of the House of Representatives, (Art. II, Sec. 21.) A restriction thus far is imposed on the action of the Legislature.
The Constitution requires, too, not in fact the aid or co-operation of the Executive in the enactment of laws, but it imposes, in the event of his non-approval, a necessity on the Legislature to reconsider every Bill or Joint Resolution returned, -within the prescribed time, with his objections, and unless it passed by a vote of two-thirds of each House, the first expression in its favor by a majority of both branches is altogether negatived. It may, therefore, be conceded that these conjoint demands of the Constitution must be complied with to confer on a Bill (or Joint Resolution) the force and power of law.
This admission, however, is far from meeting the case before the Court. The material inquiry is not as to the formalities essential under 'the Constitution to give binding efficacy to an Act of the Legislature, but it is as to the proof by which the authenticity of the Act is to be established.
When offered in evidence, with the Great Seal affixed, with the signatures of the President of the Senate and the Speaker of the House subscribed in the Senate-House, and the approval of the Governor, is it to be received as a record importing finality, or is it open to change or correction by the Journals of the two bodies? The question is not only interesting, but important, and for the first time arises in the Courts of this State.
It may be proper, before entering into a discussion of the particular point submitted, to present the views which we entertain in *162regard to the distinction which, in our judgment, obtains between the effect of the Journal, as evidence in relation to Bills required to be passed only in conformity with the general provisions of the Article already .referred to, and those which can only have “ the force of law,” through a vote of a fixed number of the two Houses, (over a majority,) to be ascertained by a record or entry of the yeas and nays, as in the passage of a Bill over the veto of the Governor, or for the contracting of a public debt for defraying extraordinary expenditures, (Art. IX, Sec. 7,) because, in those instances, the Constitution demands that the required majority, by yeas and nays, shall appear on the Journal. The entry or record on the Journal is made the condition on which the Act is to have effect, and, if the requisition of the Constitution is not complied with, no matter in what form the Act appears, it will want the essentials which are to give it efficacy.
The Journal, in such cases, is constituted the medium of proof, because the vote on the passage of the Bill, by the Constitution, is to be entered upon it; and the highest evidence of the compliance with that mandate is the production of the Journal itself. Mr. Cooley, in his Treatise on Constitutional Limitations, (page 135,) says, “ It will not be presumed, in any case, from the mere silence of the Journal, that either House has exceeded its authority, or disregarded a constitutional requirement in the passage of legislative Acts, unless where the Constitution has expressly required the Journals to show the action taken, as, for instance, where it requires the ‘yeas and nays ’ to be entered.”
The distinction for which we contend is founded in reason and good sense. The Journal, though purporting to be a minute of the proceedings of the body, is, at best, but a very general, and usually, a hasty history of them. Though it is designed to follow and record its daily action, yet the mode and manner in which this is done are within the direction of the House, except where the Constitution, in regard to Bills of a particular description, enjoins that entries, of a'specially designated character, shall be made. Then the entry of the majority by which such measure is passed, and the names of the members voting, and how voting, are to be recorded as the mode of ascertaining if, within the meaning of the Constitution, it has been adopted, and the entry itself is the highest evidence of the compliance with the fundamental law.
In the People vs. Purdy, 2 Hill, 34, the question was, whether an Act had received the assent of two-thirds of the members elected, *163as required by the Constitution of New York. The Journals were received on that point. Bronson, J., said: “ The Constitution is explicit in its terms, and, in a particular class of cases, upon which the Legislature may act, it denies to a bare majority of members the power which, in other cases, they undeniably possess. To give efficiency to this provision and secure the people against the exercise of'powers which they have not granted, we must, I think, when called on to do so, look beyond the printed statute book, and enquire whether Bills creating or-altering corporations have received the requisite number of votes.”
We come now to the point made by the case before us. It is admitted that, before the “Act to revise, simplify and abridge the Rules, Practice, Pleadings and Forms of Courts of this State,” passed on the 1st of March, 1870, the Circuit Court of the County of Barnwell was required to be held at Blackville. That, by the said Act, as enrolled, sealed and signed by the presiding officers of the two Houses, and approved by the Governor, the said Court for the said County was to be held at Barnwell. It is further admitted that the Journals of both Houses show that, as passed by the said Houses on the third reading, Blackville, and not Barnwell, was the place adopted.
It appears, also, from the return of His Honor, the respondent, who makes his order and judgment a part of his answer, that the “ engrossed Bill,” as it passed the two Houses, fixed Barnwell as the place at which the Court for the said County was to be held. The single question, therefore, for our decision is, whether the enrolled Act, so sealed, signed and ajjproved, can be corrected by the Journals of the respective Houses?
■ A statute declares the legislative will. That is to be spokeu through the forms prescribed by the Constitution. Even if the intention of the law-makers is ascertained beyond doubt, if it is not expressed in the manner provided by the fundamental law, from which alone it derives its authority to operate, it is void and of no effect, .because wanting the formal characteristics necessary to impress it with the power of action on the community which it was intended to affect. Admitting the importance of form, and the necessity of adapting legislation to that mode and manner which are to give it shape, aspect and effect, still the question presented for our solution lies beyond the mere inquiry, whether, in a particular enactment, the directed form has been pursued.
It relates exclusively to the nature and character of the evidence *164by which it is competent to show that the Act is not perfect and complete, because not passed (as it is averred) Avith due regard to the formalities ívhich the Constitution provides as essential to invest it with the “ force of law.”
It Avill not be insisted that the ivell established rule of testimony, that the highest evidence of which the case is susceptible, has no application to legislative Acts. If it is held essential to the evolution of truth, in matters between individuals, where private rights alone are concerned, and Avhere issues involving insignificant pecuniary amounts are to be decided, is it to be rejected and cast aside when the validity of a record is the gist of the issue ?
The memorials of the proceedings of the Legislature are records, and are authentic beyond all manner of contradiction. — 2 Gilbert, 7 ; 1 Phil, on Ev., 316.
Records are of so high a nature that, for their sublimity, they import verity in themselves, and none shall be received to aver anything against the record itself. — Floyd vs. Barker, 12 Coke Rep., 24.
The Journals of Parliament cannot weaken or control a statute which is a record, and to be tried only by itself. — The King vs. Arundel, et al., Hob., 109.
The Journal is of good use for the observation of the generality and materiality of proceedings and deliberations as to the third reading of any Bill, intercourse between Houses, &c.; but Avhen the Act is passed the Journal is expired. — Ibid.
Does not the fact that it is a record impart verity, and exclude the idea that it can be tested or tried by anything but itself?
It may, however, be objected that the Journal, so far as it indicates the action and progress of the House, in regard to a Bill before it, would be without avail, and of no practical use, although required by the Constitution to be kept. The objection, Avhen examined, will be found to be Avithout reasonable ground. The Journal, so far as it exhibits the action of the House as to a particular Bill, is the medium through Avhich the members are kept informed and advised of its progress, so that knowledge may be afforded of Avhat action is required for its perfection. The very fact that the body converts the engrossed Bill into an enrolled one, through the proper Committee, affixes the Seal of the State, the signatures of the presiding officers, and presents it to the Governor for his approval, import that at least the mind of the General Assembly has agreed on a definite conclusion, and these formal acts speak the result. *165Except where the entry on the Journal is demanded as one of the incidents indispensable under the Constitution to the perfection of an Act, it has “ expired” when the sealing, signing, and executive approval, by their united operation, affirm that all constitutional requisitions have been fulfilled.
It is said that English authorities and precedents are not applicable, because our Legislature acts under a written Constitution, while Parliament is omnipotent.
It is not necessary to pursue the course and history of the English Parliament in regard to its mode and usage of legislation. It is enough to say that, at the adoption of our Constitution, the manner of that body, in the passage and enactments of statutes, in no essential mode differed from the course which the Constitution prescribed for the government of our' own Legislature. Whether the forms observed and practiced in England are through written rules, or derive their force from long established usage, they scarcely vary, in any particular, from the requirements of our Constitution in regard to the passage of Bills. Even if they had not been incorporated into our Constitution, then, as Mr. Cooley well remarks, at page 130 of his work already referred to : “ If, when the Constitution was adopted, there were known and settled rules and usages forming a part of the law of the country in reference to which the Constitution has evidently been framed, and these rules and usages required the observance of particular forms, the Constitution itself must also be understood as requiring them, because, in assuming the existence of such law and usage, and being framed with reference to them, it has, in effect, adopted them as part of itself, as much as if they were expressly incorporated in its provisions.”
In fact, the Legislative Assemblies of the United States were all constituted upon the model of the two Houses of Parliament; the forms and proceedings which prevail in the latter have been adopted by them as their common Parliamentary law. — Cushing on Law and Practice of Legislative Assemblies, Sections 215, 697, 777.
The House of Lords and the House of Commons each keep a journal of its proceedings; the Bill, in both, is to be read on three separate days, and the concurrence of the three distinct bodies of which it is composed, (King, Lords and Commons,) each acting independent of the other, is necessary to the perfection of a statute.
When an Act is sent forth by our Legislature as completed by it; receiving the approval of the Executive, or, in the absence of it,, passed over his veto by the required majority in the form prescribed *166by the Constitution, it is as potent and effective as an English statute, (each operating within its own territorial jurisdiction), unless it violates some prohibition by which the Legislature is interdicted, either by the Constitution of the State or of the United States, as, for instance, -that it shall not impair the obligation of contracts.
Mr. Cushing, in his work, at page 120, says, “If a Bill which has been duly authenticated as having passed both Houses, receives the Executive approval, and is signed by him, it will become a law, notwithstanding the agreement of the two Houses is certified thereon by “ mistakeand, to sustain his position, he refers to J. of H., 23d Congress, 2d Ses., 433, 434; J. of S., 23d Congress, 2d Ses., 162.
In Section 2404, he proceeds to shew how, “after a Bill has passed through all its regular stages in either House, for that House to discover that an amendment to the Bill has been improperly adopted or rejected, and to desire a correction of the erroneous vote,” and concludes, the “mistake” maybe corrected by a re-consideration, so as to reach the stage at which the amendment was voted upon, and then to pass upon it.
It appears not to have entered into the contemplation of either House of any legislative assembly, to correct the mistake by the Journal, when the Bill had passed through “ all its regular stages.” It surely would appear to be more competent for a House to correct its error by its own Journal, than for a Court to do so, after the Bill had been converted into an Act, ratified by the signing and sealing, and approved by the Governor.
In the case of Hunt vs. Van Alstyne, 25 Wendell, 610, Nelson, C. J., a Judge distinguished for his learning, accurate conception and sound judgment, although the point was not necessary for the decision of the cause, expressed himself as to the character of the proof afforded by the certificate of the presiding officers, to a Bill even required to be passed by a two-third vote, and to be so certified. On the said page, he says: “ But suppose it (the certificate) did appdar — would it be conclusive? It seems to me it would be so. There are only two modes of contradicting it: 1. By the Journals of the two Houses; and, 2. By parol testimony. The presiding officer had all the benefit of the first; the ayes and noes are taken, and the Journal made up under his supervision and control. His means of ascertaining and determining the fact, when he declares the law to be passed, exceed those of any other tribunal that might *167afterwards be called upon to inquire into it. Besides, the hurry and looseness with which the Journals are copied, and the little importance attached to the printed copies, necessarily impair confidence in their correctness. They are most uncertain data upon which to found a judicial determination of the rights of property, much more of great constitutional questions. As to the second mode of contradicting the certificate, the evidence would, if possible, be still more fallible and unsatisfactory.”
It is true the case, as adjudged, did not turn on the point to which he so addressed himself, although it incidentally arose, but the opinion of so eminent a jurist, arrived at apparently with deliberation, is entitled to much consideration and respect.
In Pacific Railroad Company vs. The Governor, 23 Miss., (2 Jones,) 353, it was held, that the statute roll is the absolute and conclusive proof of a statute, and resort cannot be had to the Journals of the Legislature to impeach the validity of the law by shewing that in its passage some of the forms prescribed by the Constitution were not observed.
In Binney’s case, 2 Bland., 99, it was ruled, that no parol proof, nor any part of the proceedings of either branch of the Legislature, can be admitted to explain the language of an Act of Assembly, except as to private Acts, in which there may be a latent ambiguity.
The object of the mandamus is, in effect, to strike from the Act “ Barnwell,” as the place for holding the Court for that County. If it had so happened that the seat of justice for. the County was, for the first time, to be fixed by law, the result would be to deprive the County of the very privilege it was intended to confer, for no place being then indicated, it would be left without the power of holding a Circuit Court, through which justice could, by law, be administered within its limits. It is not pretended that the Journals are of such potent efficacy that, through their aid, another place could be substituted in the stead of the one to be erased. Indeed, no objection is urged even to this course, except that the Act so amended by the Court would not then be the Act which had been signed by the respective presiding officers, and approved by the Governor, thus admitting, at least by implication, the force and effect which these signatures afford.
Suppose Blackville had been the place named in the enrolled Act when it was presented to the Governor for approval, is it not fair and reasonable to conclude that, preferring Barnwell, in his *168judgment, as the County seat — for he thus indicated by his signature — -he would have returned it with his objections, and so, possibly, the very word or clause which the Court is to strike out may be the identical one-which saved the Bill from the Executive veto.
It was admitted, in the argument, that the material question with the Legislature, in regard to this Section of the Bill, was as to the County seat for Barnwell. The views of the General Assembly differed as between Barnwell and Blackville. No intimation of choice of another place was made. Then if, at the time of the introduction of the Bill, Aiken had, by law, been fixed as the seat of justice for the County, the effect of the erasure of Barnwell by the Court would continue Aiken as the place, whioh, so far as could be ascertained from the discussion in the Legislature, was not in the contemplation of a single member.
It is submitted that the Journal is to correct the enrolled Act, (properly enrolled by and from the engrossed Act, under the supervision of the Standing Committee charged witli that duty,) sealed, signed and approved, as the Constitution required, by striking out Barnwell. Is this to give truth and efficacy to the Act? The Journal will not perform the duty which is exacted of it if it falls short of accomplishing what it is proposed to do by its aid, to make Blackville the place really intended by the Legislature, and under the force and power of this Act.
The question is one of evidence, whether the statute is to prevail, or whether it is to be overcome by the Journals ? If the latter are to predominate, then the most solemn of records is to be controlled and deprived of the purpose it was designed to effect by testimony lower and inferior in degree. Suppose, however, that the Journals are to be viewed in the light of records ; where they are not required by the Constitution to shew that its demand, as to particular subjects and modes of legislation, has been respected and obeyed, is it competent to correct one record by the force and effect of another? Are not the use of, and purpose of, the Journals exhausted,-when the Act is enrolled, sealed, signed and approved, except when they are made, by the Constitution, the evidence of a compliance with its specific requirements?
I shall purposely refrain from discussing the effect of this interpolation. Whether, ignoring the official Acts of the presiding officers of the two Houses, the seal and approval of the Governor, as to the particular matter in hand, invalidates the whole Code, is too important and serious a point to be decided, unless specially made by the *169pleadings. When that question shall be in proper form brought before the Court, I prefer'to adjudicate it, without an intimation of opinion not necessary for the decision of the case now before us.
I have also withheld my views as to the right of the Court to issue the writ against the Circuit Judge in a matter probably arising in the exercise of his official functions, to be decided by his judgment, which, if erroneous, could only be corrected by appeal, because his' counsel waive any question of that character, desiring a decision on the material point submitted.
To issue the writ, holding that the enrolled Act, sealed, signed and approved in the manner required by the Constitution, can be controlled by the Journals, is to my mind establishing a precedent fraught with danger, opening a door to frauds of the most pernicious consequence, because affecting the legislation of the country, and without a single authority of a decided case submitted in the argument on the part of the relator.